Citation Nr: 1443025	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to May 1988 and from December 1988 to January 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The issues of service connection for a cervical spine disability (on de novo review) and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  An October 2006 rating decision confirmed an earlier (July 2006) denial of service connection for a cervical spine disability, based essentially on a finding that such disability was not shown to be related to the Veteran's service, to include as due to a January 1989 event in service; she initiated, but did not perfect, an appeal in the matter, and did not submit new and material evidence in the year following.

2.  Evidence received since the October 2006 rating decision includes a nexus opinion relating the cervical spine disability to service, a letter from a relative attesting to continuity of observed symptoms since service, and the Veteran's assertion that her cervical spine disability is secondary to her service-connected lumbar spine disability; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a cervical spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants that portion of the claim that is being addressed, i.e., reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An October 2006 rating decision denied the Veteran service connection for a cervical spine disability, essentially on the basis that the evidence did not show that such disability was causally related to her service.  She initiated, but did not perfect, an appeal of that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence of record at the time of the October 2006 rating decision included service treatment records (which are silent for complaints, findings, treatment, or diagnosis of a chronic cervical spine disability), postservice treatment records from May 2004 through July 2006, and a December 2004 VA (fee-basis) examination of the lumber spine (that referenced radiating shoulder pain).  [The RO determined that evidence developed prior to the issuance of an August 2007 statement of the case did not support the Veteran's claim; she did not perfect a substantive appeal.]

Evidence received since the October 2006 rating decision includes a positive medical nexus opinion that the claimed disability "is probably due to injury while in service," a statement from the Veteran's sister describing a continuity of observed neck and shoulder symptoms since service, and the Veteran's assertion that her cervical spine disability is secondary to service-connected lumbar spine disability.  As her claim was previously denied based essentially on a finding that her neck disability was not shown to be related to her military service, for the evidence to be new and material, it must show, or tend to show a nexus between her current cervical spine disability and her military service.  The evidence received is both new (as it was not previously of record) and material as it suggests a nexus to an event in service, and presents a theory of entitlement (and possible etiological factor) not previously considered.  Hence, the Board finds the low threshold standard to reopen endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), is met.  Accordingly, the claim may be reopened.  De novo consideration of the claim is addressed in the remand below.  



ORDER

The appeal to reopen a claim of service connection for a cervical spine disability is granted.


REMAND

Cervical Spine

During the January 2014 Board hearing, the Veteran asserted that she had received medical treatment for the claimed disability at the Portsmouth Naval Medical Center and associated Boone Clinic from 1990 to 2002 and that there are outstanding records from the Hampton VA Medical Center that are not associated with her record.  Records of VA and Naval facility treatment are pertinent evidence constructively of record that must be secured.

In addition, as the Veteran has submitted a favorable nexus opinion (without rationale) regarding the theory of direct service connection, the Board finds that the "low threshold" standard as to when an examination to secure an adequate nexus opinion is required is met for this issue, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

Regarding the matter of a TDIU rating, in March 2011, VA received a notice of disagreement (NOD) with an August 2009 rating decision that denied such benefit.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The AOJ has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  The matter of entitlement to a TDIU rating is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following:

1.  The AOJ must issue a SOC addressing the matter of entitlement to a TDIU rating.  The Veteran should be advised that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment the Veteran has received for her cervical spine disability at NMC Portsmouth/Boone Clinic and Hampton VA Medical Center.

3.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her current cervical spine disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) the Veteran's current cervical spine disability(ies) and identify the likely etiology for each such disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the January 1989 fall therein and consideration of reported headaches?

(b)  If the response to (a) is no, please opine further whether it is at least as likely as not that the cervical spine disability was caused or aggravated by her service-connected low back disability.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


